     Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                               CAUSE NO. 1:16-CR-35-LG-RHW-3

TRACY JERMAINE RICHARD

           MEMORANDUM OPINION AND ORDER DENYING
        DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is the [123] Motion for Compassionate Release filed

by Defendant, Tracy Jermaine Richard. The Government filed a [128] Response in

Opposition, to which Defendant filed a [133] Reply. After reviewing the

submissions of the parties, the record in this matter, and the applicable law, the

Court finds that Defendant’s Motion should be denied.

                                  BACKGROUND

      On September 3, 2019, Richard entered a plea of guilty of one count of

conspiracy to possess with intent to distribute one kilogram of cocaine

hydrochloride, in violation of 21 U.S.C. § 846. On November 26, 2019, Richard was

sentenced to 84 months of imprisonment, five years’ supervised release, and a $100

special assessment. He is currently housed at USP Atlanta and is scheduled to be

released on January 25, 2025.

      On October 23, 2020, Richard filed a pro se Motion for Compassionate

Release based on his fear of contracting COVID-19 in connection with reported

medical issues, including heart disease and diabetes. (Def.’s Reply, at 15, ECF No.

133). On November 19, 2020, the Government filed a response in opposition to the
     Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 2 of 7




Motion, arguing that (1) Richard had not demonstrated any extraordinary or

compelling reason to grant a reduction, and (2) the § 3553 factors weigh against his

release. (Govt.’s Resp., at 7, ECF No. 128). Richard then filed a reply on January 6,

2021, now represented by counsel, which set forth his arguments in greater detail.

                                   DISCUSSION

I.    Ripeness of Richard’s Motion

      A defendant must first satisfy one of two exhaustion avenues before the court

may consider a motion for compassionate release: (1) “after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf;” or (2) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A). Here, Richard states in his Motion that he filed

a request with the Warden twice, which were both denied. (See Def.’s Reply, Exs. 2-

3, ECF Nos. 133-2, 133-3). Because the Bureau of Prisons (“BOP”) acted within 30

days of his request, Richard was required to exhaust the grievance process method.

See, e.g., United States v. Ward, No. 1:17-cr-68-LG-JCG, 2020 WL 4032245, at *1

(S.D. Miss. July 16, 2020); United States v. Allen, No. 1:15-cr-36-HSO-RHW, 2020

WL 3159180, at *3 (S.D. Miss. June 12, 2020); see also United States v. Gunn, 980

F.3d 1178, 1179 (7th Cir. 2020). Nevertheless, Richard argues that since more than

thirty days have passed since the Warden’s receipt of his original request, he has

satisfied the requirements of § 3582, and this Court may now consider his Motion

on the merits. See United States v. Harris, 973 F.3d 170, 171 (3d Cir. 2020).



                                         -2-
      Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 3 of 7




      In the Fifth Circuit’s decision of United States v. Franco, the court

determined that the exhaustion requirement “is a paradigmatic mandatory claims-

processing rule.” 973 F.3d 465, 468 (5th Cir. 2020), cert. denied, No. 20-5997, 2020

WL 7132458 (U.S. Dec. 7, 2020). The court concluded that the exhaustion

“requirement is not jurisdictional, but that it is mandatory.” Franco, 973 F.3d at

467. Thus, the district court “‘must enforce the rule’” as long as “the government

properly raise[s]” it. Id. at 468 (quoting Pierre-Paul v. Barr, 930 F.3d 684, 692 (5th

Cir. 2019)) (emphasis in original). In this case, the Government opposes Richard’s

Motion “on either of two independently sufficient grounds”; namely, that he failed to

demonstrate extraordinary and compelling reasons which warrant his release, and

that his release is not warranted under the § 3553 factors. (Govt.’s Resp., at 7, ECF

No. 128). The Government fails to object on the basis of the exhaustion

requirement. Hence, although Richard appears to have failed the exhaustion

threshold, the Court finds that the Government waived this objection. See, e.g.,

United States v. Brown, No. 14-171-NLB, 2020 WL 7698567, at *5 (E.D. La. Dec. 28,

2020); United States v. Sandler, 2020 WL 3621313, at *2 (M.D. Ala. July 2, 2020).

II.   Merits of Richard’s Motion

      Richard’s original pro se Motion cites the dangerous conditions at USP

Atlanta, as well as his heart disease and type 2 diabetes, as the grounds justifying

compassionate release. (Def’s Reply, at 15, ECF No. 133). To the extent Richard

requests the Court modify his sentence to home confinement, the Court lacks the

authority to order home confinement. See 18 U.S.C. § 3621(b); see also United



                                          -3-
     Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 4 of 7




States v. Adcock, No. 3:19-CR-00106, 2020 WL 2043811, at *3 (W.D. La. Apr. 28,

2020). As to Richard’s request for a sentence reduction, a court can reduce a

sentence “if it finds that extraordinary and compelling reasons warrant such a

reduction” and “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). The

Court also must consider the factors set forth in 18 U.S.C. § 3553(a), to the extent

they are applicable. See 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission has

not issued a relevant policy since the First Step Act amended 18 U.S.C. §

3582(c)(1)(A) to permit defendants to file motions for compassionate release.1

Regardless, the Court finds that the former policy statement continues to provide

helpful guidance for determining whether a defendant is entitled to compassionate

release.

      The policy statement provides that extraordinary and compelling reasons

exist if the defendant is suffering from a serious physical or medical condition “that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A)(ii).

      The policy statement also provides that the defendant should not pose “a

danger to the safety of any other person or to the community.” Id. § 1B1.13(2). To

determine whether a defendant poses a danger, courts consider the nature and




1Prior to enactment of the First Step Act, only the Bureau of Prisons could file
motions for compassionate release.
                                          -4-
     Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 5 of 7




circumstances of the offense charged and the weight of the evidence against the

defendant, as well as the defendant’s physical and mental condition, family ties,

employment, criminal history, and drug and alcohol use history. 18 U.S.C. §

3142(g). The nature and seriousness of the danger to any person or the community

that would be posed by the defendant’s release is also an important factor. Id.

      Richard’s Motion for Compassionate Release, like countless others, is

premised on the ongoing COVID-19 pandemic. Richard observes that the pandemic

has spread to USP Atlanta. He claims that the sanitary conditions, coupled with

the inmates’ close living quarters, create a dangerous environment. (Def.’s Reply, at

14, ECF No. 133). Richard, a 47-year-old male, further cites his heart disease and

type 2 diabetes as potentially leaving him more vulnerable to the virus. See id.

      Publications by the Centers for Disease Control and Prevention have

recognized type 2 diabetes as among the conditions which increase the risk of severe

illness from COVID-19. People With Certain Medical Conditions, Ctrs. for Disease

Control & Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#diabetes (retrieved Jan. 8, 2021).

Likewise, heart disease is recognized as a condition that may or does increase risk

of severe illness. Id. Nonetheless, preexisting medical conditions that place a

defendant at increased risk for serious illness from COVID-19 are not in and of

themselves sufficient to establish extraordinary and compelling reasons justifying a

reduction in sentence. See, e.g., United States v. Jordan, 3:92-CR-42-HTW-FKB,




                                         -5-
      Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 6 of 7




2020 WL 5118052, at *6 (S.D. Miss. Aug. 31, 2020) (citation omitted); United States

v. Olejniczak, No. 1:15-CR-142, 2020 WL 2846591, at *4 (W.D.N.Y. June 2, 2020).

      Moreover, a generalized fear of contracting COVID-19 does not justify

compassionate release. See Jordan, 2020 WL 5118052, at *6 (citations omitted).

Richard is correct that USP Atlanta has had confirmed cases of COVID-19. See

COVID-19 Inmate Test Information, Federal Bureau of Prisons,

https://www.bop.gov.coronavirus/ (last visited Oct. 23, 2020). There are currently

twenty-three reported cases amongst inmates. Id. The Government claims that the

BOP has taken significant measures to protect the health of the inmates in its

charge. As previously stated by this Court: “‘[T]he mere existence of COVID-19 in

society’ and, consequently, the prison system ‘cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its

extensive and professional efforts to curtail the virus’s spread.’” United States v.

Williams, No. 2:16-cr010, 2020 WL 4210476, at *3 (S.D. Miss. July 22, 2020)

(quoting United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). The Court finds

Richard’s claims, and generalized concerns of contracting COVID-19, are not an

“extraordinary and compelling reason” under 18 U.S.C. § 3582(c)(1)(A) justifying his

release.

      The Section 3553 factors also disfavor a sentence reduction. See 18 U.S.C. §

3553(a). Richard entered a plea of guilty to one of the two counts listed in the

indictment. The Presentence Investigation Report (“PSR”) reflects Richard

maintained prior criminal convictions, giving him a criminal history category of IV.



                                          -6-
     Case 1:16-cr-00035-LG-RHW Document 134 Filed 01/12/21 Page 7 of 7




(PSR, at ¶56, at 12, ECF No. 116). Richard’s total offense level was a 27. (Id. at ¶

44, at 9). Based on his offense level and criminal history, Richard’s guideline range

was 100 months to 125 months, but he was sentenced to 84 months, well below that

range, according to the statutory maximum. (See id. at ¶ 77, at 16). Finally,

Richard has served just over a quarter of this sentence. (See Def.’s Reply, at 1, ECF

No. 133). For all these reasons, the Court finds that a reduction in Richard’s

sentence would not reflect the gravity of his offense, nor provide adequate

deterrence thereto.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [123] Motion

for Compassionate Release filed by Defendant, Tracy Jermaine Richard, is

DENIED.

      SO ORDERED AND ADJUDGED this the 11th day of January, 2021.

                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -7-
